

Exhibit 10.1


Giampaolo Fabbi
Notary in Mantova


Registered in Mantova
On February 9, 2010
Under the number 960, Series 1T
REG.: 168.00
Mort.:
CAT:
STAMP: 15.00
T.S.
TOTAL:
183.00


Fee paid in accordance with the Act number 81 of March 11, 2006 with subsequent
modifications Number 69.515 of the minutes    Number 22.403 of the folio


TRANSFER OF THE CAPITAL STOCK OF A LIMITED RESPONSIBILITY COMPANY
THE ITALIAN REPUBLIC


On this third day of the month of February, two thousand ten,
02 03 2010


In Mantova, in my office in Via Fratelli Bandiera number 27,


Before me, Giampaolo Fabbi, Notary in Mantova, registered in this College of
Notaries, appeared:


DORIANO FRAGERI, resident of Mantova, intervening in the present Act not
personally, but in his capacity of special representative of the United States
company:


“ICC World Wide, Inc.”, Company created in the United States of America with the
head office at Michelson Drive 2987, Irvine, California USA with the tax
domicile elected in Italy in Mantova, Via Cremona number 28.


In accordance with the special power of attorney, conferred on him by the legal
representative with the necessary powers, Mr. Richard Keith Lauer, domiciled in
Newport Coast, California 92657 (USA), prepared by Notary Public – California,
Mr. James J.Sevadjian on January 26, 2010 — which in original, duly approved on
January 27, 2010, under the number 775347 by the Foreign Affairs Ministry
(Secretary of State of California) in accordance with the Hague Convention of
October 5, 1961, attached to the present Act under “A”, constituting its
essential and substantial part, with the representative guaranteeing its
validity and effectiveness.


TRANSFEROR


Sajid Mahmood, residing in Bologna and a citizen of Great Britain


TRANSFEREE


The appearers, whose personal identification, qualification and signing powers
are known to me, the Notary,

 
 

--------------------------------------------------------------------------------

 


WHEREAS


¨            The “ICC World Wide, Inc.” Company is presently the sole
shareholder of the whole corporate capital of 100,000.00 Euros (one hundred
thousand Euros), fully deposited by the limited responsibility company with a
Sole Shareholder, called


¨            “ICC ITALY S.R.L.” Company, with the head office in Mantova, Via
Cremona number 28, with company capital of 100,000.00 Euros (one hundred
thousand Euros), fully deposited.


¨            The “ICC World Wide, Inc.” Company intends to transfer its whole
participation in the above mentioned company and Mr. SAJID MAHMOOD declared that
he is prepared to purchase it.


IN VIEW OF ALL THIS


It is agreed and stipulated, as follows:


1)            The “ICC World Wide, Inc.” Company, represented as above,
transfers all its stock  with the nominal value of 100,000.00 Euros (one hundred
thousand Euros), equal to 100% (one hundred percent) of the corporate capital of
the aforementioned company “ICC ITALY S.R.L.” to Mr. Sajid Mahmood, who agrees
and purchases the stock ;


2)            The transfer price is agreed and declared to me, the Notary, as
1.00 Euro (one Euro). The transferor declares that he received this amount from
the transferee, to whom he issued the receipt to
that effect.
PACTS AND CLAUSES


Article 1)          The transferring party certifies that it fully owns the
transferred stock and that they are free of any pledge, burden, sequestration
third‐party rights, preemptions, or other conditions, and guarantees their full
availability assuming the broadest guarantees.


Article 2)          The transferring party declares that it has completed all
asset and liability settlements with the company and therefore has nothing to
claim from the company or pay to it in connection with the terminated corporate
relations.


Article 3)          The stock is transferred and purchased with explicit
reference to today’s asset, legal, economic, accounting and tax situation of the
Company, which is well known to the transferee and with respect to which the
transferor guarantees:


¨            Truthfulness and correctness of balance sheets and assets and
liabilities, which the transferee declares as having reviewed before signing the
present document;


¨            Fulfilling of all tax, social insurance and administrative
obligations related to the company activity;
 
¨            Absence of third party claims or litigations with private entities
or public administrations;


¨            Absence of obstacles to carrying out of company activities;


¨            complete discharge of the transferred stock.


Article 4)          The present Act will be deposited through registration in
accordance with second Subsection of Section 2470 of the Civil Code.

 
 

--------------------------------------------------------------------------------

 


Article 5)          As a result of the aforementioned transfer, the corporate
capital of the limited responsibility company with a sole shareholder “ICC ITALY
S.R.L.” with the nominal amount of 100,000.00 Euros (one hundred thousand Euros)
is fully owned by Mr. Sajid Mahmood, sole shareholder, who will complete the
formalities, required by law.


Article 6)          The costs, dues and taxes of this Act and those resulting
from it shall be paid by the Transferee. The appearer exempted me from the
obligation of reading the Attachment. I, the Notary, received and published the
present Act as requested. I verified the intentions of both parties and
explained the content of the present Act at the time of its preparation. I read
the Act to the parties, who found it corresponding to their wishes, approved and
signed it with me, the Notary, at one fifty PM. This Act, prepared using
electronic means in permanent ink by my trusted assistant, acting under my
personal guidance, consists of one sheet of paper: one full page and part of the
reverse, up to this point.


Signed:


DORIANO FRAGERI


SAJID MAHMOOD


GIAMPAOLO FABBI, Notary (Stamp).

 
 

--------------------------------------------------------------------------------

 